DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 9/30/2020.
Claims 1-7 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The 5 IDS documents have been considered. See the attached PTO 1449 forms. 
Claim Objections
Claim 3 has the typographical error “using uses”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 7:
Claims 1 and 7 recite “a number of hits of the electric tool”, however it is unclear what the metes and bounds of a “hit” of an electric tool is. The claims should be amended to clarify what constitutes a “hit”, including any structural elements required in the claimed electric tool to achieve such a hit. 
Claims depending from the above claims are rejected as depending from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. JPH11267981 (see machine translation provided), as applied above, and further in view of Nagasawa JP2005174396A (see machine translation provided).
claims 1 and 7: 
Takashi teaches a signal processing apparatus (10) that generates a motor control signal for controlling a motor (1) of an electric tool by performing a smoothing process (page 5, lines 29-31) on a torque value signal from a torque sensor (5) of an electric tool by using a filter (7), the signal processing apparatus comprising: a width detector circuit  that detects a width of the torque value signal (page 5, lines 35-39; see FIG. 2); and a calculator circuit (56) that controls a cut-off frequency of the filter (page 9, lines 28-29) to change the cut-off frequency according to a number of hits of the electric tool (page 11, line 41 - page 12, line 15), based on the detected half width of the torque value signal (page 11, lines 25-40). 
Takashi does not specifically teach the width detector circuit being a half width detector circuit. 
Nagasawa teaches a related control circuit that uses a half width detector to determine a control signal (page 6, line 35 through page 7, line 45; see FIGS. 3 and 4).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the apparatus of Takashi, by using a half width detector, as taught by Nagasawa, to change the cut-off frequency according to a number of hits of the electric tool, based on the detected half width provided by the half width detector.
Regarding claim 2: 
The combination of Takashi and Nagasawa teaches the signal processing apparatus as claimed in claim 1, as discussed above, wherein the calculator circuit calculates the cut-off frequency of the filter according to the number of hits of the electric tool, and sets the calculated cut-off frequency to the filter (page 11, line 41 - page 12, line 15). 
Regarding claim 6: 
The combination of Takashi and Nagasawa teaches the signal processing apparatus as claimed in claim 1, as discussed above, further comprising a motor control circuit generates a motor control signal for controlling the motor based on a signal obtained by performing the smoothing process on the torque (e.g. abstract). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takashi and Nagasawa, as applied above, and further in view of Buslepp et al. US 2011/0106394.
Regarding claim 5: 
The combination of Takashi and Nagasawa teaches the signal processing apparatus as claimed in claim 1, as discussed above, but does not teach wherein the filter is a FIR (Finite Impulse Response) type digital filter having a predetermined filter coefficient, and wherein the calculator circuit controls the cut-off frequency of the filter to change the cut-off frequency by controlling the filter coefficient. 
Buslepp, however, discloses a system for controlling an engine teaching “A filter module 122 is used to filter the pressure signals from the pressure signal generator module 120. Various types of filters may be used. For example, the filter module 122 may include a finite impulse response digital filter having various coefficients. Also, an infinite impulse response filter may be used. The filter module 122 may receive filter coefficients from a filter coefficient determination module 124. The filter coefficient determination module 124 may generate filter coefficients based upon various engine operating conditions. The engine operating conditions may include determining a torque or engine load. The load-determination module may determine the engine load or torque based upon various inputs such as an accelerator pedal input.” ([0028]-[0029]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the apparatus of the combination of Takashi and Nagasawa, by using a digital FIR filter, where the filter coefficient may be controlled based on various operating conditions, as taught by Buslepp, in order to have enhanced control over the motor.
Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not teach or render obvious the claimed signal processing apparatus wherein the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731